UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


BOBBY J. OLDHAM,                      
               Plaintiff-Appellant,
                 v.
THEODIS BECK; BOYD BENNETT;                      No. 03-6745
MICHAEL W. YORK; JOSEPH G.
PICKELSIMER; NORTH CAROLINA
DEPARTMENT OF CORRECTIONS,
              Defendants-Appellees.
                                      
           Appeal from the United States District Court
     for the Middle District of North Carolina, at Greensboro.
                William L. Osteen, District Judge.
                          (CA-02-379-1)

                      Submitted: August 6, 2003

                      Decided: August 29, 2003

   Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.



Affirmed in part and vacated and remanded in part by unpublished
per curiam opinion.


                             COUNSEL

Bobby J. Oldham, Appellant Pro Se. John Payne Scherer, II, Assistant
Attorney General, Raleigh, North Carolina, for Appellees.
2                            OLDHAM v. BECK
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                                OPINION

PER CURIAM:

                                     I.

   Bobby J. Oldham ("Oldham") appeals from the dismissal of his 42
U.S.C. § 1983 (2000) claim that his Eighth Amendment rights were
violated by exposure to second-hand, "environmental tobacco smoke"
("ETS"). For the following reasons, we affirm in part and vacate and
remand in part.

                                    II.

   In April 2002, Oldham filed a § 1983 complaint against the North
Carolina Department of Corrections and four supervisory-level prison
officials: (1) Theodis Beck, the North Carolina Secretary of Correc-
tion; (2) Boyd Bennett, the Director of North Carolina Prisons; (3)
Michael York, the Superintendent of Albermarle Prison; and (4)
Joseph Pickelsimer, the Superintendent of Piedmont Prison.1 He
sought a declaratory judgment, equitable relief in the form of an order
directing the officials to comply with prison internal smoking poli-
cies, compensatory damages, and punitive damages.2
    1
     In his informal appellate brief, plaintiff has apparently abandoned any
claim against defendant Pickelsimer. His brief only addresses § 1983
claims against Beck, Bennett and York. Additionally, in the space on the
informal brief form where plaintiff is prompted to list the names and
addresses of all defendants, he omits Pickelsimer completely.
   2
     In his informal appellate brief, plaintiff states that he is now housed
in a facility that is satisfactory to him with regard to ETS exposure. Thus,
his prayer for equitable relief appears to be moot, leaving for consider-
ation on appeal only his claim for money damages against the individual
defendants.
                           OLDHAM v. BECK                             3
   In his complaint, Oldham alleged the following facts. In 1993, he
was committed to the North Carolina Department of Corrections. He
had never smoked and entered the prison system at age sixty without
any health problems. He was initially housed in a double bunked dor-
mitory where smoking was permitted twenty-four hours per day.
Shortly thereafter, he started to experience shortness of breath and
"other health related problems that is related from second hand smoke
and there [sic] chemicals." He filed multiple grievances via the inter-
nal prison grievance procedure in which he alleged he was being
physically harmed by ETS exposure. He now suffers from type II dia-
betes, vertigo, migraine headaches, coronary artery disease, chest dis-
comfort, severe dizziness, hypertension, urinary incontinence, high
blood pressure, nausea and vomiting. He is on many prescription
medications. He claimed that his health continued to "deteriorate" at
a faster rate due to "high levels" of exposure to ETS. Oldham stated
that he "suffered significant injuries as a result of this involuntary
exposure to E.T.S. and other toxic chemicals."

  Oldham’s complaint further alleged that defendants have shown
"deliberate indifference" to his internal complaints about this ETS
exposure. He avers that all of his "numerous" complaints and griev-
ances were "ignored" by the defendants. In support of his complaint,
Oldham submitted his internal grievances, letters of correspondence
with prison officials, and his prison medical documents.

   The case was referred to a magistrate judge for a report and recom-
mendation. The magistrate judge recommended dismissing the com-
plaint for failure to state a claim under Federal Rule of Civil
Procedure 12(b)(6). The district court judge, exercising de novo
review, adopted the report and recommendation of the magistrate in
full and dismissed the complaint in its entirety by order entered April
25, 2003. Plaintiff timely noted an appeal.

                                  III.

   Dismissal under Rule 12(b)(6) is properly granted where, assuming
the facts in the complaint are true, it is clear as a matter of law that
no relief could be granted under any set of facts that could be proved
consistent with the allegations. See Hishon v. King & Spalding, 467
U.S. 69, 73 (1984); Conley v. Gibson, 355 U.S. 41, 45-46 (1957)
4                           OLDHAM v. BECK
(explaining that claim is not subject to dismissal unless it is "beyond
doubt that the plaintiff can prove no set of facts in support of his
claim which would entitle him to relief"). Moreover, under Rule
8(a)(2) of the Federal Rules of Civil Procedure, plaintiff need not lay
out every fact of his law suit. It is sufficient if plaintiff presents a
"short and plain statement of the claim." In construing the complaint
of a pro se prisoner, it is well-settled that the district court must read
the document liberally and in the light most favorable to the plaintiff.
See Haines v. Kerner, 404 U.S. 519, 520 (1972). This court reviews
a Rule 12(b)(6) dismissal de novo. Bass v. E.I. Dupont de Nemours
& Co., 324 F.3d 761, 764 (4th Cir. 2003).

   To establish an Eighth Amendment conditions-of-confinement
claim, the prisoner must satisfy both an objective and subjective ele-
ment. See Rish v. Johnson, 131 F.3d 1092, 1096 (4th Cir. 1997). First,
to satisfy the objective element, the prisoner is required to demon-
strate an extreme deprivation: "the prisoner ‘must produce evidence
of a serious or significant physical or emotional injury resulting from
the challenged conditions,’ or demonstrate a substantial risk of such
harm resulting from the prisoner’s unwilling exposure to the chal-
lenged conditions." Id. (quoting Strickler v. Waters, 989 F.2d 1375,
1381 (4th Cir. 1993)) (citations omitted). Second, to establish the sub-
jective element, the prisoner must show "deliberate indifference" by
the prison officials. Id. The prisoner must show "that a prison official
actually [knew] of and disregard[ed] an objectively serious condition,
medical need, or risk of harm." Id.

    Exposure to ETS may state an Eighth Amendment-based § 1983
claim, even if medical problems are not yet evident. Helling v. Mc-
Kinney, 509 U.S. 25, 33-34 (1993). In order to establish the objective
component of an Eighth Amendment claim arising from exposure to
ETS, a prisoner "must show that he himself is being exposed to unrea-
sonably high levels of ETS." Id. at 35. This inquiry requires "a scien-
tific and statistical inquiry into the seriousness of the potential harm
and the likelihood that such injury to health will actually be caused
by exposure to ETS." Id. at 36. Furthermore, it requires an assessment
of "whether society considers the risk that the prisoner complains of
to be so grave that it violates contemporary standards of decency to
expose anyone unwillingly to such a risk." Id.
                           OLDHAM v. BECK                            5
   Applying the above analytical framework to the instant case
reveals that Oldham’s complaint was prematurely dismissed by the
district court. The pro se complaint and its supporting documents,
which this court must read liberally and in the light most favorable
to Oldham, are sufficient to make out a civil rights claim under Rule
8 and Helling. Oldham averred in a "short and plain statement" that
the defendants were aware that he was complaining about excessively
high exposure to ETS. He also averred that such exposure caused him
various serious health problems and also caused existing health prob-
lems to worsen at an accelerated rate. He further alleged in the com-
plaint that defendants ignored his "numerous" grievances or
responded to them in a deliberately indifferent manner. Oldham also
alleged that the defendants did not adequately enforce the prison’s
internal smoking policy. In light of existing law on ETS, Oldham’s
complaint sufficiently complied with the notice pleading requirements
of the Federal Rules of Civil Procedure.

                                 IV.

   For the foregoing reasons, we vacate the district court’s order dis-
missing the individual claims against Beck, Bennett and York and
remand for further proceedings consistent with this opinion.3 We
affirm the dismissal of any claim against Pickelsimer. Furthermore,
we affirm the dismissal of any claim for equitable relief since that
claim is now moot. We dispense with oral argument because the facts
and legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.

                                   AFFIRMED IN PART; VACATED
                                       AND REMANDED IN PART
  3
   We express no view regarding the merits of Oldham’s complaint or
the scope of proceedings that may be appropriate on remand.